The decree appealed from will be affirmed, for the reasons stated in the opinion filed in the court below by Vice-Chancellor Egan, which is reported at 135 N.J. Eq. 23.
Appellant, in her brief, discusses an item concerning household furniture. This item appears not to have been treated in the opinion of the learned Vice-Chancellor nor disposed of by the decree entered in the court below. However, the point was not incorporated in the petition of appeal as a ground for reversal and, therefore, is not subject to examination by this court. NewJersey B.L. and I. Co. v. Lord, 66 N.J. Eq. 344, 350; Munger
v. Munger, 130 N.J. Eq. 279, 286.
For affirmance — THE CHIEF-JUSTICE, CASE, BODINE, DONGES, PERSKIE, PORTER, COLIE, WELLS, RAFFERTY, THOMPSON, DILL, JJ. 11.
For reversal — None. *Page 232